Citation Nr: 9914269	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for sciatic neuritis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the Fort 
Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an increased evaluation for sciatic neuritis.


FINDINGS OF FACT

1. The veteran's service-connected sciatic neuritis is 
manifested by no more than moderately severe, incomplete 
paralysis.

2. The veteran's service-connected sciatic neuritis is 
secondary to degenerative disc disease that is manifested 
by no more than moderate, recurring attacks.

3. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected disability, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
sciatic neuritis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8620 
(1998).

2. A separate rating of no more than 20 percent is warranted 
for degenerative disc disease.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

3. The criteria for an increased disability rating on an 
extra-schedular basis have not been met. 38 U.S.C.A. § 
1155; 38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for sciatic neuritis 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
sciatic neurits is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  As the veteran has been 
provided with a VA examination in March 1996, two private 
medical examinations in October 1997, and a full opportunity 
to present evidence and argument in support of this claim, 
the Board finds that all facts that are relevant to this 
issue have been properly developed

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under Diagnostic Code 8620, which pertains to sciatic 
neuritis, incomplete paralysis warrants a 10 percent rating 
when the disability is mild; 20 percent rating when the 
disability is moderate; 40 percent rating when the disability 
is moderately severe; 60 percent rating when the disability 
is severe, with marked muscular atrophy; and an 80 percent 
rating is warranted when there is complete paralysis of the 
sciatic nerve, with foot drop, no active movement of the 
muscles below the knee, flexion of the knee weakened or lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8620.

Under Diagnostic Code 5293, a 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation requires moderate 
symptomatology that is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms, with little intermittent 
relief, that are compatible with sciatic neuropathy and 
include one of the following: (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1998); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  However, in Bierman v. Brown, 6 Vet. 
App. 125, 129-132 (1994), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

Under Diagnostic Code 5292, limitation of lumbar spine motion 
will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In October 1948, the veteran was honorably discharged from 
service after he was diagnosed with chronic arthritis of the 
left hip, knee, and ankle, and was declared unfit for duty.  
Service medical records show numerous complaints of and 
treatment for lower back and left leg pain.  

In February 1949, a VA physician diagnosed the veteran with 
"rheumatism" in the low back and in his left hip, knee, 
ankle, and foot.  The VA physician also diagnosed the veteran 
with sciatic neuritis, and indicated a possibility that a 
herniated invertebral disc may be the basis for the sciatic 
neuritis.  However, the physician noted that the veteran was 
not prepared to stay for x-rays.  The veteran reported that 
he had been employed as a salesman for an electrical company, 
but had to quit because the driving aggravated his back and 
leg pain.  The veteran reported pain in his low back that 
radiated down his left leg to his ankle.  

In February 1949, the veteran was granted service connection 
for sciatic neuritis; a 40 percent disability rating was 
assigned.

In January 1995, the veteran received treatment from the Hood 
River Medical Group in Oregon.  The physician noted that the 
veteran had been visiting Oregon, and that driving had caused 
pain in his lower back and left leg.  The examiner noted a 
long history of back pain with sciatic pain caused by 
degenerative disc disease.  Pain was noted in the L-5 area 
extending to the left leg, and the examiner found a tender L-
5 area and sciatica.  The veteran was diagnosed with 
degenerative disc syndrome causing sciatica.

In May 1995, the veteran was admitted to a VA hospital for 
treatment of arrhythmia and ventricular bigeminy.  Hospital 
records show that the veteran was admitted for four days.  A 
history of low back pain with left leg radiculopathy and 
eccentric disc bulging is noted.  In July 1995, the veteran 
was again admitted to a VA hospital for treatment of 
gastrointestinal bleeding.

VA outpatient records dated throughout 1995 show diagnoses of 
sciatic neuritis and degenerative disc disease.  During these 
outpatient examinations, the veteran complained of low back 
pain, and pain and swelling in his ankle and foot.

In January 1996, the veteran filed a claim of entitlement to 
an increased evaluation for sciatic neuritis.  The veteran 
contended that he must take Tylenol(r) every day for pain, and 
that he has problems walking and going up or down stairs due 
to his left leg being unable to support his weight.

In March 1996, a VA spinal examination was conducted in which 
the veteran was diagnosed with sciatic neuritis by history 
and degenerative disc disease of the lumber spine with 
possible nerve impingement.  The VA physician noted a long 
history of sciatic neurits and that in January 1996, the 
veteran's left lower extremity symptoms had worsened.  The 
physician noted chronic low back pain that originates in the 
lower lumbar area and goes down the posterior aspect of the 
veteran's lower leg and foot.  The VA physician found that 
straight leg raises were positive to 30 degrees on the left, 
with deep tendon reflexes +2 patellar and achilles on the 
right, and +1 patellar and achilles on the left.  Mild to 
moderate sensory loss was noted on the left as compared to 
the right.

In the May 1996 rating decision, the RO denied an increased 
rating for sciatic neuritis.  In his notice of disagreement 
dated in December 1996, the veteran and his representative 
noted that in January 1949, the VA examiner who diagnosed him 
with sciatic neuritis also diagnosed him with a possible 
herniated intervertebral disc.  The veteran and his 
representative requested that he receive a 60 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which pertains 
to intervertebral disc syndrome.

In August 1997, the veteran was provided with a hearing.  The 
veteran testified that since service, his disability would 
occasionally flare up to the point that he would need to seek 
treatment.  The veteran testified that since January 1995, 
his symptoms have become more stable, interfering in daily 
activities such as walking, dressing, bending over, and 
sleeping, but that he no longer experiences a foot drop.  He 
further testified that he has often walked with a limp, and 
that this has gotten more severe in the last year.  The 
veteran indicated that he has a transultaneous electrical 
nerve stimulation unit at his home, which was prescribed by a 
VA physician, but that he hardly uses anymore.

In October 1997, the RO provided the veteran with two private 
medical examinations.  During an examination conducted by 
G.C., M.D., the veteran reported some problems with strength 
in his left leg, which had adversely affected him when 
walking up or down stairs, or climbing up or down a ladder.  
However, the veteran reported that he generally does not 
experience significant back pain.  The veteran also reported 
that his left lower hip and thigh pain may radiate into the 
area that is his lower calf and dorsum of the foot, but his 
left lower extremity symptoms are intermittent, and do not 
necessarily occur on a daily basis.  

According to Dr. G.C.,  an electromyograph revealed no 
evidence of active or chronic denervation, and anterior-
posterior x-rays were normal in amplitude, configuration, and 
duration for all muscles examined.  Power was noted as 
decreased in gluteal, hip flexors, quadriceps, hamstrings, 
triceps curae, and anterior compartment musculature of the 
left lower extremity.  Dr. G.C. indicated that these results 
were strongly suggestive of submaximal effort.  Dr. G.C. 
found that the veteran had a restriction of anteroflexion of 
the lumbar spine to 45 degrees from vertical with extension 
restricted to 10 degrees.  Dr. G.C. noted that left lateral 
flexion was noted as being restricted to 20 degrees.  He 
further noted that the veteran's straight-leg raising was 
positive at 30 degrees on the left with pain radiating into 
the region of the lateral hip, and straight leg raising was 
negative to 90 degrees on the right.  Dr. G.C.'s impression 
was that the veteran suffered from chronic left lower 
extremity pain that has been attributed to his sciatic nerve 
injury in service, lower extremity and motor deficits of 
uncertain etiology, and infrequent lower back pain.

According to J.D., M.D., the other private medical examiner, 
the veteran described typical S-1 sciatica in the left lower 
extremities.  Dr. J.D. noted that the veteran had had an 
acute flare-up of his condition in January 1995, which put 
him in bed for a few days, but that since then the pain and 
numbness had been intermittent in nature.  The veteran 
indicated from 1956 to 1980, he worked for the Milwaukee 
Railroad, and that from 1983 to 1993, he worked as an 
electrical inspector for the State.  The veteran also 
indicated that he was still employed part-time as an 
electrical inspector, but did not work much anymore.  

Dr. J.D. noted that the veteran described left posterior 
lateral thigh, calf, and foot tingling, and pain and numbness 
that are intermittent in nature.  Dr. J.D. noted that in the 
cervical spine, rotation was 60 degrees left and right, and 
that the veteran had approximately 50 percent normal flexion 
and extension.  Dr. J.D. also noted that in the lumbar spine, 
flexion was 50 degrees and extension was 5 degrees.  The 
veteran complained of lumbosacral pain radiating into the 
left posterior hip and thigh.  Dr. J.D. diagnosed the veteran 
with moderately severe degenerative arthritis at the facet 
joints of the L-5 and S-1, and spinal stenosis secondary to 
degenerative disc disease, with intermittent symptoms that 
are causing his service-connected left sciatic.

In December 1997, the Hearing Officer denied the veteran's 
claim of entitlement to an increased disability rating for 
sciatic neuritis, evaluated as 40 percent disabling.

Analysis

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The competent and probative evidence of record shows that the 
veteran's sciatic neuritis is associated with and is 
secondary to intervertebral disc syndrome which existed 
during service.  Both the Hood River Medical Group, and Dr. 
J.C., found that the veteran's service-connected sciatic 
neuritis is caused by degenerative disc disease.  The Board 
notes that this is consistent with the findings of the VA 
examiner who, in February 1949, diagnosed sciatic neuritis 
and noted a possibility of intervertebral disc syndrome.  The 
Board further notes that this is also consistent with the 
March 1996 VA examiner's findings that the veteran suffers 
from sciatic neuritis and degenerative disc disease with 
possible nerve impingement, as well as numerous VA outpatient 
reports during 1995, which note diagnoses of both sciatic 
neuritis and degenerative disc disease.

Consequently, the Board finds that the veteran's disc 
disability should be rated separately under Diagnostic Code 
5293.  The Board finds that a disability rating of 20 percent 
is appropriate under this code, rather than 40 or 60 percent, 
as the medical findings are consistent with moderate, 
recurring attacks.  The March 1996 VA examiner diagnosed the 
veteran with chronic lower back pain that originates in the 
lower lumbar spine, and goes down the lower left leg and 
foot.  The March 1996 VA examiner noted that in January 1995, 
the veteran had experienced a worsening of this condition.  
However, in October 1997, Dr. G.C. noted that the veteran's 
lower left extremity pain did not appear to be bothering him 
significantly as was the case when he asked for the medical 
exam.  Dr. G.C. also noted a history of intermittent 
symptoms, which had flared up again in 1995.  While Dr. G.C. 
noted pain and some weakness in the lower extremities, he 
also noted that he would not characterize this weakness as 
severe, and noted that the veteran generally does not 
experience significant back pain.

The Board further notes that Dr. J.D. reported that the 
veteran had experienced an acute flare up in January 1995, 
which put him in bed for a number of days, but that since 
then his symptoms had become intermittent in nature.  In 
fact, on the day of examination, Dr. J.D. noted that the 
veteran only had a vague complaint of lumbosacral pain with 
radiation into the left posterior hip and thigh, and that the 
veteran complained of slight "tingling" and decreased 
sensation to light touch in the left foot.  Because the 
medical evidence shows the veteran to be suffering from 
moderate, recurring attacks, the Board finds that a 20 
percent disability rating is appropriate, rather than a 40 
percent disability rating for severe, recurring attacks with 
intermittent relief.

The Board further finds that the veteran's disability does 
not warrant a 60 percent rating under Diagnostic Code 5293 
because there is no evidence of muscle spasm or absent ankle 
jerk.  Additionally, for the reasons stated above, while 
there is obvious evidence of sciatic neuropathy as part of 
his degenerative disc syndrome, the medical evidence shows 
the veteran's symptoms to be intermittent in nature, rather 
than pronounced with persistent symptoms and little 
intermittent relief, as the rating criteria requires.  
Moreover, the sciatic neuropathy has been assigned a 40 
percent disability rating for many years.  To assign a 60 
percent rating under Diagnostic code 5293 for this 
symptomatology would constitute pyramiding.

The Board has considered whether a disability rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion.  However, a precedent 
opinion of the General Counsel of the Secretary of VA, 
VAOPGCPREC 36-97 (December 12, 1997), held that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).  Thus, 
evaluation of such symptomatology under Diagnostic Code 5292 
in addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  
38 C.F.R. § 4.14; see Esteban, 6 Vet. App. at 261-62.  

However, in accordance with the VA's duties under Schafrath, 
1 Vet. App. at 592-593, the Board has considered as an 
alternative whether a disability rating higher than the 20 
percent assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 would be warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  While the medical evidence of record does clearly 
show evidence of some limitation of motion, no physician has 
noted severe limitation as would be required in order to 
receive an evaluation of 40 percent under Diagnostic Code 
5292.

The Board notes that the veteran is still evaluated as 40 
percent disabling under Diagnostic Code 8620 for moderately 
severe, incomplete paralysis from sciatic neuritis.  
Assigning separate disability ratings under Diagnostic Codes 
8620 and 5293 does not violate the prohibition against 
pyramiding in the instant case because the veteran 
experiences manifestations of neurologic symptomatology of 
his left lower extremities, which are distinct from low back 
symptoms.  See Bierman, 6 Vet. App. at 129-132.

The Board finds that the evidence does not warrant an 
evaluation of 60 percent under Diagnostic Code 8620, as 60 
percent can only be granted for severe sciatic neuritis with 
marked muscular atrophy.  During his examination, Dr. G.C. 
specifically noted that he could find no evidence of 
significant lower extremity musculature atrophy in the thigh 
or calf musculature on either side.  The Board notes that in 
the VA Form 646 submitted in April 1999, the veteran's 
representative contended that Dr. G.C. did not provide any 
actual measurements of the veteran's muscles to substantiate 
his conclusions.  However, during his October 1997 
examination, Dr. G.C. clearly noted the circumference of both 
the veteran's thighs and calves, and he appears to have 
conducted a thorough examination before concluding that he 
could find no evidence of significant lower extremity 
musculature atrophy.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  In this instance, the 
veteran has not demonstrated any additional significant 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40 and 4.45.  The separate evaluations of 40 
percent and 20 percent currently assigned to the veteran's 
disability specifically contemplate limitation of motion, 
muscle spasm, and pain.  38 C.F.R. § 4.124a, Diagnostic Code 
8620; 38 C.F.R. § 4.71a, Diagnostic Code 5293.  As noted 
above, the medical evidence shows the veteran's symptoms to 
be moderate, and intermittent in nature, with no evidence of 
significant atrophy, rather than severe or pronounced.


Extraschedular rating

The Board notes that the RO, in the Statement of the Case in 
August 1997, concluded that an extraschedular evaluation was 
not warranted for the veteran's sciatic neuritis.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) 1998).  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1998).  As noted 
above, the RO has addressed the matter of the assignment of 
an extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Although the veteran claimed that he was forced 
to leave a sales position in the 1940's due to his 
disability, the records shows that since that time, he has 
maintained almost constant employment, and at last report was 
working as a part time electrical inspector at the age of 70.  
The evidence fails to show that his service-connected sciatic 
neuritis has produced marked interference with this 
employment.  The record also does not demonstrate that he has 
required any recent hospitalization for his service-connected 
disability.  Although there is evidence of recent 
hospitalization, there is no indication that it was related 
to the veteran's sciatic neuritis.  The Board has been unable 
to identify any other factor consistent with an exceptional 
or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.


ORDER

Separate disability evaluations of 40 percent for sciatic 
neuritis and 20 percent for degenerative disc disease are 
warranted, subject to the governing regulations applicable to 
the payment of monetary benefits.  To this extent, the 
benefits sought on appeal are granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

